Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 22, 2022, wherein claims 7, 8, 14, 16, 23, 40, 42, and 43 are amended and claims 1, 2, 10, 11, 44, 56, 71, and 76 are canceled.  This application claims benefit of provisional application 62/839248, filed April 26, 2019.
Claims 7, 8, 14, 16, 23, 28, 40, 42, 43, 46, 47, and 59 are pending in this application.
Claims 7, 8, 14, 16, 23, 28, 40, 42, 43, 46, 47, and 59 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted February 22, 2022, with respect to the rejection of claims 10, 44, and 56 under 35 USC 112(b) for inadequately defining the detectable range of fructosamine, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 22, 2022, with respect to the rejection of claims 10, 11, 40, 42-44, 46, 47, 56, and 59 under 35 USC 103 for being obvious over Reiche in view of WebMD in view of Niessen, has been fully considered and found to be persuasive to remove the rejection as claims 10, 11, and 44 are canceled and claims 40, 42, 43, 46, 47, and 59 have been amended to depend from claim 8 and be obvious without the disclosure of Niessen.  Therefore the rejection is withdrawn.



The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 40, 42, 43, 46, 47, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. (US pre-grant publication 2015/0164856, cited in PTO-1449) in view of WebMD. (Reference of record in previous action)
Base claims 1 and 7 are directed to methods of treating a feline, either for reducing weight loss, increasing weight, or managing diabetes, comprising administering to the feline about 2-50 mg of compound 1 per day.  Compound 1 is defined in independent claim 1 as having the structure of the SGLT2 inhibitor velagliflozin.  Dependent claim 2 defines the specific amount of body weight decrease experienced by the subject.  Dependent claim 8 specifies that the feline is diabetic.  Dependent claims 42 and 43 specify further aspects of the treatment protocol and outcome.  Dependent claims 44, 46, 47, 56, and 59 specify particular diagnostic parameters relating to blood fructosamine and glucose.

Reiche et al. does not specifically disclose the absolute dosage of velagliflozin administered to the cats.  However, WebMd discloses that a weight of about 10 pounds is typical for most cats, with weights varying between about 5-25 pounds.  This translates to a typical weight of about 4.5kg, and a range of about 2.3-11.3kg.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a dosage of compound 1 falling within 2-50 mg, based on the exemplified dosage of 1 mg/kg from Reiche et al. and the typical weight disclosed by WebMD.
Therefore the invention taken as a whole is prima facie obvious.
s 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. in view of WebMD as applied to claims 1, 2, 7, 8, 40, 42, 43, 46, 47, and 59 above, and further in view of Singh et al. (US patent 6691639, of record in previous action)
	The disclosures of Reiche et al. and WebMD are discussed above.  Reiche et al. in view of WebMD does not specifically disclose a method wherein the feline being treated has a specific body composition score.
	Singh et al. discloses a method for predicting a body composition score for a pet. (column 1 lines 45-50) For a cat, a score of 1 indicates that the cat is emaciated, a score of 2 is very thin, a score of 3 is thin, and a score of 4 is underweight. (column 3 lines 17-32)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by Reiche et al. to a diabetic cat suffering weight loss and having a body composition score of 1-4 as described by Singh et al.  One of ordinary skill in the art would have seen cats having a low body composition score as described by Singh et al. as falling within the population of diabetic cats suffering from weight loss described by Reiche et al. and would therefore have had a motivation to treat this specific subset of diabetic cats.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reiche et al. in view of WebMD as applied to claims 1, 2, 7, 8, 40, 42, 43, 46, 47, and 59 above, and further in view of Laflamme et al. (Reference of record in previous action)
	The disclosures of Reiche et al. and WebMD are discussed above.  Reiche et al. in view of WebMD does not specifically disclose a method further comprising administering to the feline a low carbohydrate diet.

	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted February 22, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  For all of the pending rejections, Applicant argues that the prior art, including Reiche et al., teaches that SGLT2 inhibition induces weight loss, and that therefore (a) the prior art does not suggest a method of increasing the weight of a feline by administering velagliflozin and (b) the fact that Applicant has discovered that velagliflozin has this effect is surprising and unpredictable.
With respect to the first argument, Reiche et al. does specifically describe both increasing and decreasing a feline’s weight as being possible outcomes of the disclosed therapy.  As discussed in the rejection, p. 9 paragraph 124 describes weight loss as one of the signs of diabetes mellitus in cats.  While Applicant points to portions of the disclosure of Reiche that suggest that weight loss or the prevention of weight gain can be the result of treatment.  However, p. 9 paragraph 127 states, “A goal of the treatment of pre-diabetes or diabetes in feline animals according to the invention may be the elimination of owner-observed signs (e.g. lethargy, polyuria, polydipsia, weight loss, polyphagia, etc.) 
With respect to the second argument, Applicant has not disclosed any actual concrete data showing that administering velagliflozin to a diabetic cat can prevent weight loss or increase body weight.  The present disclosure describes potential studies that could be carried out in diabetic cats (examples 2-3 on pp. 33-34) but does not provide evidence that such studies have actually been performed or any data showing that they achieved any unexpected effects on the cats’ body weight.
Applicant further cites the reference Hoenig et al. which allegedly shows that administration of SGLT2 inhibitors to cats leads to weight loss.  However, reviewing the disclosure of this reference reveals that the subjects were obese, non-diabetic cats. (p. 267 right column last paragraph) The study is therefore not necessarily indicative of the effect of this compound on clinically diabetic subjects experiencing pathological weight loss as a result of diabetes.
By contrast, a study by Sugizaki et al. (“Treatment of diabetic mice with the SGLT2 inhibitor TA-1887 antagonizes diabetic cachexia and decreases mortality” Aging and Mechanisms of Disease (2017) vol. 3:12, doi:10.1038/s41514-017-0012-0, Reference included with PTO-892) describes a study of severely diabetic mice fed a high-fat diet and treated with insulin or with the SGLT2 inhibitor TA-1887. (p. 10 left column sixth paragraph) While the untreated or saline-treated mice initially gained weight, 
For these reason the rejections are maintained.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/8/2022